Citation Nr: 1015315	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond November 20, 
2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from January 1991 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 determination of the 
Muskogee Education Center, located at the Muskogee, Oklahoma, 
regional office (RO).  In May 2009 the Veteran appeared at a 
Board hearing (i.e., Travel Board hearing) held at the San 
Diego, California, RO.  

The issue of entitlement to retroactive educational 
assistance under Chapter 30 for previous classes taken in an 
approved program of education, but for which the Veteran 
claims she was erroneously denied, has been raised by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the claim, and it is referred to 
the AOJ for appropriate action, to include clarification of 
the time periods and courses at issue.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on November 
19, 1998, and her basic delimiting period for receipt of 
Chapter 30 educational benefits expired on November 20, 2008. 

2.  The Veteran was not prevented from initiating or 
completing an educational program during her basic Chapter 30 
delimiting period due to physical or mental disability.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
November 20, 2008, have not been met.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  For educational assistance 
claims, the regulations delineating the specific notification 
and assistance requirements are set forth in 38 C.F.R. §§ 
21.1031, 21.1032 (2009).  In this case, however, the 
essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

In general, a Veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational 
assistance, which must be used within 10 years of the 
Veteran's last discharge from active duty.  38 U.S.C.A. § 
3031; 38 C.F.R. § 21.7050(a).  In this case, the Veteran was 
discharged from active duty on November 19, 1998, and her 10 
year period of eligibility expired November 20, 2008.  There 
is no evidence of record that demonstrates any active duty 
after November 20, 2008, nor has the Veteran made any such 
assertion.  

In June 2008, the Veteran timely applied for an extension of 
her delimiting date.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  
An extended period of eligibility may be granted when it is 
determined that the Veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the Veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a)(2).  

The Veteran does not contend, nor does the evidence indicate, 
that she was prevented from attending school during her 
delimiting program due to disability.  Rather, the Veteran 
contends that she was unable to complete her program of 
education during the original delimiting period because she 
had to work full time, and because of class scheduling and 
prerequisites, she was, for a period of three years, only 
able to take one class at a time.  She states that she is 
only requesting benefits for the period from November 20, 
2008, to March 17, 2009, at which time she graduated.  She 
points out that she has sufficient remaining months of 
entitlement to cover this period.  She states that the 
Chapter 30 program was found to be insufficient, and was 
subsequently revised, in the Chapter 33 program, to provide a 
far more comprehensive range of educational assistance.  In 
essence, she argues that the monetary amount of the benefit 
she is claiming-and received in the past-is very small 
compared to the assistance provided under the Chapter 33 
program.  She also contends that she was denied benefits 
during the years she attended school under the Chapter 30 
program at times when she was only taking one class.  At that 
time, she was denied benefits because she was erroneously 
informed by VA that she could not receive benefits for only 
one class.  

The Veteran's statements and testimony regarding the 
obligations which prevented her from completing a course of 
education during the applicable time period are credible.  
The Board is very sympathetic to the Veteran's arguments, and 
applauds her perseverance in completing her degree, 
notwithstanding the challenges she faced.  Unfortunately, 
however, the law does not permit an extended delimiting date 
in these circumstances.  VA educational assistance programs 
have varied over the years in the scope and duration of 
benefits.  The changes, however, are brought about through 
laws enacted by Congress.  Although the primary purposes of 
the initial GI Bill were to assist World War II Veterans to 
assimilate into civilian life, as well as to reward them for 
their sacrifices, the more recent programs have been more 
emphasized as incentives to assist in meeting recruitment and 
retention needs in an all-volunteer military force.  The 
Veteran, in her testimony, referred to the Chapter 33 
program.  This program, enacted by Congress in 2008 as the 
Post-9/11 GI Bill, did not become effective until August 
2009, after she had completed her education.  The Post-9/11 
GI Bill is a considerable expansion on most prior GI Bills.  
One of the requirements, however, is a minimum of 90 days of 
active service after September 10, 2001.  38 C.F.R. § 
21.9520(a) (2009).  

Because the Veteran's is eligible for the Chapter 30 program, 
and not the Chapter 33 program, the Board must apply the 
regulations pertaining to that program, and, unfortunately, 
there is no provision for benefits based on the Veteran's 
arguments of equity, fairness, or relatively low cost.  
Moreover, there is some justification for the position that, 
both as an incentive and a reward, it is not unfair to 
provide greater benefits to Veterans who served on active 
duty during a period in which the United States is involved 
in two separate wars, thus greatly increasing the chances of 
having to serve in a war theater.  In any event, federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

Similarly, VA does not have the authority to offset any 
earlier erroneous denial of benefits there may have been by 
granting an extension of the Veteran's delimiting date.  In a 
preliminary review, however, although she did not specify any 
dates, the Board has been unable, in to discern any clearly 
obvious time period during which she received class credit, 
as shown by the transcripts she submitted, but was not paid 
VA benefits, except for a period in 1999, prior to her claim, 
and possibly during the Spring of 2003.  This was not, 
however, by any means, a comprehensive review of the record, 
and, as noted above, the claim for retroactive benefits is 
referred to the AOJ.   

The Veteran's arguments are essentially equitable in nature.  
The Secretary of VA has discretionary power to provide 
equitable relief, and the appellant is free to apply to the 
Secretary and request that he exercise his discretionary 
authority to grant his claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2009); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor 
v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  
Authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the sole discretion of the 
Secretary, and that the Board is without jurisdiction to 
consider matters which are solely committed to the 
Secretary's exercise of that discretion. See McCay v. Brown, 
9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or 
claims of fairness, the law must be applied.  Congress did 
not enact any exceptions to the above-discussed legal 
provisions which would permit a grant of the requested 
benefit, and in this case, there is no legal basis on which 
the appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill benefits), 
beyond November 20, 2008, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


